ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER CONCERNING THE REIMBURSEMENT OF TRAVEL EXPENSES TO A LEGISLATOR BY THE OKLAHOMA ORDNANCE WORKS AUTHORITY. ALTHOUGH YOU HAVE REQUESTED AN OFFICIAL OPINION, IT DOES NOT APPEAR THAT AN OFFICIAL OPINION IS NECESSARY, AS THE PROPRIETY OF SUCH REIMBURSEMENT IS, TO SOME EXTENT, WITHIN THE JUDGMENT AND DISCRETION OF THE AGENCIES AND INDIVIDUALS INVOLVED.
TITLE 74 O.S. 4246 (1981), PROVIDES THAT NO LEGISLATOR SHALL:
  "(I) BE EMPLOYED BY OR RECEIVE ANY COMMISSION, FEE, OR COMPENSATION FROM THE STATE, EXCEPT THE COMPENSATION AND ALLOWANCE FOR EXPENSES PROVIDED BY LAW TO THE LEGISLATOR."
WHILE THIS STATUTE CLEARLY LIMITS THE MONIES WHICH A LEGISLATOR MAY RECEIVE FROM THE STATE, IT IS SILENT AS TO THE SOURCE FROM WHICH THOSE EXPENDITURES MUST COME.
IN OUR TELEPHONE CONVERSATION, YOU HAVE INDICATED TO ME THAT YOU WILL BE TRAVELING ON BEHALF OF THE OKLAHOMA ORDNANCE WORKS AUTHORITY, AND FOR THE AUTHORITY'S BENEFIT, BUT YOU WILL BE ACTING IN YOUR OFFICIAL CAPACITY AS A STATE SENATOR. TITLE 74 O.S. 500.2(A) (1988), AUTHORIZES NO OFFICIALS AND EMPLOYEES OF THE STATE, TRAVELING ON AUTHORIZED STATE BUSINESS, TO BE REIMBURSED FOR EXPENSES INCURRED IN SUCH TRAVEL IN ACCORDANCE WITH THE PROVISIONS OF THE TRAVEL REIMBURSEMENT ACT AND EXISTING STATUTES RELATING TO STATE TRAVEL. OF COURSE, THE AUTHORIZATION OF A LEGISLATOR TO TRAVEL ON BEHALF OF THE STATE OR A STATE AGENCY IS WITHIN THE PURVIEW OF THE STATE AGENCIES INVOLVED. WITH RESPECT TO THE SOURCE OF REIMBURSEMENT FOR SUCH AUTHORIZED TRAVEL, THERE DOES NOT APPEAR TO BE ANY PROHIBITION IN 74 O.S. 4246 AGAINST A LEGISLATOR RECEIVING THE ALLOWANCE FOR TRAVEL EXPENSES FROM A STATE AGENCY OR OTHER ENTITY IN WHOSE BEHALF THE STATE LEGISLATOR IS ACTING. THE ONLY PROHIBITION WE FIND IN 4246 IS THAT THE LEGISLATOR ONLY BE REIMBURSED THOSE EXPENSES AUTHORIZED BY LAW.
I HOPE THIS INFORMATION HAS BEEN HELPFUL TO YOU. IF YOU HAVE ANY QUESTIONS IN THIS REGARD, OR IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE LET ME KNOW
(CONFLICT OF INTEREST/LEGISLATOR)
(SUSAN BRIMER LOVING)